DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/03/2022 has been entered.
The 35 USC 112(b) rejection of 7/1/22 is overcome by the amendment and is now withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. (US 2015/0024260 A1).
Regarding claim 1, Kwak discloses a battery module (a rechargeable battery 4, [0085]), which includes at least one battery cell (the rechargeable battery unit includes an electrode assembly, [011]) and a module case for packaging (a cap plate 420 and case 415, [0011, 0085] and figs. 14-15) the at least one battery cell (case accommodating the electrode assembly, [0011]), wherein the module case includes: 
a top cover (cap plate 420, figs 14-16) configured to cover an upper side of the at least one battery cell (cap plate coupled to the first end of the case, [0011] and figs. 1-2 and 14-16), the top cover having opposing side surfaces (left and right of cap 420 in fig. 15); and 
a side plate (case 415, like case 15, figs 1 and 15) configured to cover all of the opposing side surfaces of the top cover (415 surrounds 420, fig 15) and opposing side surfaces of the at least one battery cell (see exemplary figs 1-2 where case 14/415 surrounds battery cell electrode assembly) and configured to be coupled to the top cover by fitting (coupling groove units and protrusion units, [0087] and fig 14), 
wherein a plurality of side-facing fitting ribs (first protrusion unit 771 and second protrusion unit 772, [0087]) is formed at each of the opposing side surfaces of the top cover (protrusions 771/772 formed on left/right short sides of cap plate 420, [0086-0087] and figs 14-15) and configured to be fitted with the side plate when the top cover is coupled to the side plate (771/772 fit into coupling groove units 761/762 to couple cap plate 420 to opening of casing 415, [0087] and figs 14-15), 
wherein on each of the opposing side surfaces of the top cover, adjacent fitting ribs of the plurality of fitting ribs are disposed to be spaced apart from each other by a predetermined distance to form a predetermined gap between the adjacent fitting ribs (gaps between ribs/protrusions 77 shown in fig. 14; at both left and right sides between 771/772 in fig 15 – see annotation below), 
wherein the predetermined gap is exposed to an outside of the module case from a viewpoint extending from the top cover toward the side plate when the top cover is coupled to the side plate so that the plurality of fitting ribs and the predetermined gap are visible for observation (ribs 77 and gaps therebetween visible from top view in fig 15).

    PNG
    media_image1.png
    495
    457
    media_image1.png
    Greyscale

	Regarding claim 4, Kwak discloses the limitations of claim 1 above and discloses the top cover and the side plate are welded to each other after being fitted (FIG. 16 is a top plan view showing the cap plate welded to the case, [0084]; welding bead 440 coupling the cap plate 420 to the case 415, [0088-0090]).
Regarding claim 5, Kwak discloses the limitations of claim 4 above and discloses the plurality of fitting ribs are melted and deformed due to the welding (protrusion unit 77 and the groove unit 76 are melted to increase the weld strength at joint, [0090] and figs 14-16) to fill the predetermined gap (second weld bead 442 formed from melted portions 76 and 77, thus fill previously existing gap; [0088, 0090] and fig 16).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak as applied to claim 1 above, and further in view of Tyler et al. (US 2015/0072209 A1, as cited within the previous Office actions).
Regarding claim 7 and claim 8, Kwak discloses the limitations of claim 1 above and teaches: 
at least one anti-deformation rib is formed at a surface of the top cover (third and fourth protrusions 723/724 on long side surfaces of cap plate, Kwak fig 8 and [0071]) to prevent the side plate from being deformed when the at least one battery cell swells (coupling the case and the cap plate at both sides in the x-axis direction and at both sides in the y-axis direction is configured to ensure a balanced and stable connection between the cap plate and the case, [0072]; see also second weld bead 243 in Fig. 9 and [0075-0076]), and 
at least one anti-deformation rib insert groove is formed in the side plate (third and fourth grooves 713/714 in side plate, [0070-0072] and fig 8) so that the at least one anti-deformation rib is inserted therein when the top cover is coupled to the side plate (723 into 713 and 724 into 714, fig 8 and [0071-0072]).

	Though the long-side protrusions 723/724 of Kwak are taught in a differing embodiment (fig 8) than short-side spaced ribs 771/772 (fig 15), Kwak Figure 8 does teach that protrusions can exist on both long and short sides (i.e. all four sides) of the cap plate in order to ensure a balanced and stable connection between the cover and sidewall on all four sides, in both the x- and y-directions (Kwak [0072]). This teaching would have led a skilled artisan to find obvious that the embodiments of Kwak Figs. 8 and 15 could indeed be combined to achieve even more stable and balanced connections between the cover and sidewalls as taught both by Kwak [0087] and [0072]. 

	Kwak fails to teach specifically that the at least one anti-deformation rib is formed at a lower surface of the top cover.
Regarding claim 7 limitations:  Tyler, which is analogous in the art of battery cell casings, teaches an anti-deformation rib (extension 117, Tyler [0096] and Fig. 11) formed at a lower surface of the top cover (cover 52 with extension 117 projecting downward therefrom, Tyler [0096] and Fig. 11). Tyler teaches that this rib mates within a groove 116 of the side plate of lower housing 50 (Tyler [0096] and Fig. 11). Tyler teaches that such mating features are beneficial to provide a desired seal of the cover to the housing side wall (Tyler [0222]).
Regarding claim 8 limitations: Tyler teaches that an anti-deformation rib insert groove (groove 116 taught by Tyler [0096] and Fig. 11) is formed in the side plate (wall of lower housing 50, Tyler Fig. 11) so that the at least one anti-deformation rib is inserted therein when the top cover is coupled to the side plate (extension 117 inserts into groove 116, Tyler [0096, 0222] and Fig. 11).

Since Kwak welcomes various embodiments of the cap plate projections and sidewall/case grooves to achieve stable and balanced connection therebetween, as cited above, a person having ordinary skill in the art would have found it obvious to substitute the anti-deformation rib/extension 117 of Tyler to serve as convex rib 51 to achieve beneficial mating/sealing between the battery cover and case while still expecting stable and balanced connection. The simple substitution of one known element for another (i.e., rib 117 of Tyler for 723/724 of Kwak and groove 116 of Tyler for 113/114 of Kwak) to obtain predictable results (mating of cover to case while ensuring stable and balanced connection) supports a conclusion of obviousness (MPEP 2143 I B). Additionally, the rearrangement of the side-facing projection 723/724 of Kwak to be downward facing like 117 of Tyler, to still mate with corresponding grooves in the sidewall, is within the ambit of a skilled artisan (MPEP 2144.04 VI C).
Thus, claims 7 and 8 are rendered obvious.

Claim(s) 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak as applied to claim 1 above, and further in view of Semi (CN-105142968-A as cited within the previous Office actions with citations to the machine translation attached to the Office action dated 04/27/2021).
Regarding claim 9, Kwak teaches the limitations of claim 1 above and teaches the side plate is made of a metal material (case may be formed of aluminum, Kwak [0041]) but fails to teach the top cover is made of a plastic composite material.
Semi, which is analogous in the art of energy storage module housings (see Semi para. 8), teaches a housing with a lower casing made of metal and a cover made of plastic (Semi para. 8-9). Semi teaches that using a composite plastic lid, preferably fiber-reinforced plastic such as glass fiber-reinforced plastic, is beneficial in making the case light-weight (Semi paras. 9-10 and 32) while using a metal lower case, in particular aluminum, is beneficial in meeting high load strength demands and mounting ease such as when the energy storage module is used within a vehicle (Semi paras. 8-9 and 32). Semi (Abstract) further teaches that this housing design is also stable, economical, and simple to construct.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the battery module casing of Kwak to have the lid made of composite plastic, preferably glass fiber-reinforces plastic, as taught by Semi, to be fitted atop the aluminum case/sidewalls with the motivation of achieving benefits of the module housing being light-weight but still able to exhibit high strength and stability, in addition to being easily mounted and economically manufactured. 
Thus, the instant claim 9 limitations are rendered obvious.

Regarding claim 11 claim 12, modified Kwak teaches the limitations of claim 9 above and teaches the plastic composite material is Glass Fiber Reinforced Plastic (lid is preferably fiber-reinforced plastic, including glass fibers, Semi para. 9-10) and that the metal material is aluminum (aluminum case, Kwak [0041] – works with the Semi lid modification since lower case is made of aluminum also in Semi para. 8-9).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak as applied to claim 1 above, and further in view of Yamamoto (US 2014/0087246 A1, as cited in the previous Office action). 
Regarding claim 10, Kwak teaches the limitations of claim 1 above but fails to teach a battery pack, comprising: at least one battery module defined in claim 1; and a pack case configured to package the at least one battery module.
Yamamoto, which is analogous in the art of sealed battery cells (Yamamoto [0007]), teaches a modular prismatic secondary battery cell/module (Yamamoto fig 1) similar to that taught by Kwak (prismatic case, Kwak [0040] and figs 1-2) and teaches the use of such within a battery pack (battery pack 710 including a plurality of the batteries 100, Yamamoto [0169]), further teaching the battery pack having a rectangular case and lid for packaging the battery cell modules (rectangular/prismatic case and lid, Yamamoto [0083-0084] and Figs. 1 and 32). Yamamoto [0083, 0169-0171] and figure 32 teach the usefulness of battery packs to power hybrid/electric car.
Since Kwak [0005] also teaches the use of the secondary battery within an electric vehicle requiring a large capacity power source, it would have been obvious, at the time of filing, for a person having ordinary skill in the art to use the battery cell/module as taught by Kwak as a cell within a battery pack as taught by Yamamoto with the motivation of being able to use such to power an electric vehicle to achieve higher capacity output. 
Thus, the instant claim 10 is rendered obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection above, namely the Kwak reference, is applied as a result of an updated search performed in light of the amendment overcoming the 35 112(b) rejection which changed the scope of the independent claim.
Further, Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. The argument against the JPS '054 reference asserting the purpose of gap 12 as relief space is based on intended use of the gap, yet the structure of the gap as applied to modified Kajiwara in the previous Office action (dated 7/1/22) meets the structure of the claims; thus, such argument is not persuasive. The argument against the JPS '054 reference directed to resin masses 10 and 11 is also not persuasive; Examiner maintains that melted resin mass 11 formed by welding, located in the location of ribs 4 prior to welding (see JPS ‘054 fig 2 versus fig 3 showing before and after welding between surfaces 2 and 9), indeed increases weld strength as is the goal of the invention per JPS ‘052 paragraph 2 lines ~6-7. On the other hand, welded portion 10 is that which is formed by welding of lower end 8 of the lid when welded onto upper end 3 of the battery case (see definitions in JPS ‘054 and figures 1 versus 3 showing differing locations of welded portion 10 versus resin mass 11). Thus, the arguments that ribs 4 would not me melted during welding, or that resin mass 11 and welding portion 10 are one in the same, are not persuasive in view of the JPS reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728